Lucas County, No. L-95-034. This cause is pending before the court as a discretionary appeal and cross-appeal. It appears from the records of this court that appellee/eross-appellant, State Farm Mutual Automobile Insurance Company, has not filed a memorandum in response/memorandum in support of cross-appeal, due January 10, 1996, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal of State Farm Mutual Automobile Insurance *1503Company be, and hereby is, dismissed sua sponte, effective January 17, 1996.
The appeal of Barbara A. Thompson, Admr., etc., et al. remains pending.